Citation Nr: 1519837	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-42 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 







INTRODUCTION

The Veteran had active military service from February 1966 to February 1977, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claim on appeal is decided.  In the current appeal, the Veteran asserts that he has bilateral hearing loss disability as a result of significant acoustic trauma while in active service.  Specifically, he reports exposure to large and small arms fire, low flying aircraft, and bombing noise while serving in the Republic of Vietnam.  A review of the record shows that the Veteran did in fact serve in the Republic of Vietnam from December 1967 to December 1968 and that his military occupational specialty was that of an aircraft maintenance crewman.  Therefore, the Board concedes the Veteran's acoustic trauma during active service.  

The Veteran also reports that he first noticed a decrease in his hearing acuity during service and that it has continued to get worse since that time.  The Veteran is competent to report when he first experienced hearing loss and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

In April 2010, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported his significant acoustic trauma during active service and denied exposure to hazardous noise subsequent to his separation from active service.  The examiner diagnosed bilateral hearing loss disability for VA purposes, but opined that it was less likely as not related to in-service noise exposure.  The examiner based the negative opinion on the finding that the Veteran did not have any hearing loss at the time of his separation examination.

The Board finds that the April 2010 VA medical opinion is inadequate.  When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the negative opinion cannot be solely based upon a finding of normal hearing at separation.  Further, the examiner did not appear to address the Veteran's significant acoustic trauma during service and his lack of hazardous noise exposure subsequent to his separation from service.  Additionally, the examiner did not account for the Veteran's reports of experiencing decreased hearing acuity ever since his active service.  Moreover, the Board finds, upon review of the entrance and separation examinations, that the Veteran did undergo some degree of hearing loss during service.  As the April 2010 VA medical opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection for bilateral hearing loss.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology evaluation by an examiner with sufficient expertise to determine the nature and etiology of his bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss disability is etiologically related to his active service.  In rendering this opinion, the examiner should presume that the Veteran is a reliable historian as to his complaints of noise exposure during active service and symptoms of bilateral hearing loss since then.  A rationale for all opinions expressed should be provided. 

2.  Confirm that the VA examination conducted pursuant to this Remand-and the associated medical opinions-comport with this Remand.  Undertake any other development found to be warranted.

3.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

